353 U.S. 927
77 S. Ct. 706
1 L. Ed. 2d 722
Keith L. MANION et al., Petitioners,v.KANSAS CITY TERMINAL RAILWAY COMPANY, a Corporation.
No. 702.
Decided April 8, 1957.

Messrs. Ralph M. Jones, Kansas City, Mo., Charles B. Blackmar, Russell B. Day and Harold C. Heiss, Cleveland, Ohio, for petitioners.
Mr. Horace F. Blackwell, Jr., Kansas City, Mo., for respondent.
PER CURIAM.


1
The petition for writ of certiorari is granted. The judgment of the Kansas City Court of Appeals of Missouri must be vacated in the light of our decision in Brotherhood of Railroad Trainmen v. Chicago River and Indiana R. Co., 353 U.S. 30, 77 S. Ct. 635, because the dispute here is not pending before the National Railroad Adjustment Board. The cause is remanded for further proceedings not inconsistent with this decision and without prejudice to the power of the Court of Appeals to reinstate its judgment if the dispute is submitted to the Adjustment Board by either party within a reasonable time.


2
Judgment vacated and cause remanded.